Supreme Court
                                                                       No. 2013-71 M.P


       In the Matter of Janet A. Mastronardi.


                                             ORDER

       On March 11, 2013, this Court entered an order suspending the respondent, Janet A.
Mastronardi, from the practice of law in this state until further order of the Court. This order was
based on a petition for interim suspension filed by Disciplinary Counsel. The respondent did not
file an objection, and has cooperated with Disciplinary Counsel in his continuing investigation
into allegations of professional misconduct.
       On January 30, 2015, pursuant to Article III, Rule 13 of the Supreme Court Rules of
Disciplinary Procedure, the respondent filed an affidavit with the Court’s Disciplinary Board
setting forth that she is aware she is the subject of a disciplinary investigation, that she freely and
voluntarily consents to disbarment, and that she is fully aware of the implications of submitting
her consent. On February 16, 2015, the Disciplinary Board filed the respondent’s affidavit with
the Court.
       Upon review of the respondent’s affidavit we deem that an order disbarring the
respondent is appropriate.
       Accordingly, pursuant to Rule 13, it is hereby ordered, adjudged and decreed, that the
respondent be and she is hereby disbarred on consent from engaging in the practice of law. The
effective date of this order of disbarment is retroactive to March 11, 2013, the date the
respondent was suspended.
       Entered as an Order of this Court this 24th Day of February, 2015.


                                                       By Order,




                                                       ______________/s/________________
                                                                   Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Janet A. Mastronardi.

CASE NO:            No. 2013-71-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   February 24, 2015

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: Peter A. DiBiase, Esq.